Case:20-16438-JGR Doc#:3 Filed:09/29/20 Entered:09/29/20 12:13:06 Pagel of 1

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

In re:
WILLCO X DEVELOPMENT, LLLP Case No.
a Colorado Limited Liability Limited Chapter 11

Partnership d/b/a Hilton Garden Inn

of Thornton
EIN XX-XXXXXXX

Debtor.

 

CERTIFICATE OF CORPORATE RESOLUTION

 

This is to certify that I, William G. Albrecht, Manager of Spirit Hospitality, LLC,
General Partner of Willco X Development, LLLP, d/b/a Hilton Garden Inn of Thornton
("LLLP"), am authorized to make, execute, acknowledge, verify, seal and file a Petition
under Chapter 11 of the United States Bankruptcy Code and the necessary schedules and
other documents and schedules accompanying the same on behalf of the LLC;

The LLLP is authorized to retain the law firm of Weinman & Associates, P.C.,
as counsel in connection with the foregoing; and

| am authorized to make such necessary arrangements for the payment of
counsel's fees, expenses and costs as the situation requires, and to do any and ail other
acts and things being necessary, proper or advisable in connection with the foregoing.

IN WITNESS WHEREOF, | have hereunto set my hand on behalf Willco X
Development, LLLP.

Dated: //22-/ Ze Willco X Development, LLLP
A Colorado Limited Liability Limited Partnership

Ly

William G. Alb¥echt, Manager of Spirit Hospitality,
LLC, General Partner of Willco X Development,
LLLP

      
